UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-52674 HOMETOWN BANCORP, INC. (Exact name of registrant as specified in its charter) United States 02-0783010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12 Main Street, Walden, New York 12586 (Address of principal executive offices) (845) 778-2171 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer oNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 15, 2010 there were 2,326,939 shares of the registrant’s common stock outstanding. HOMETOWN BANCORP, INC. FORM 10-Q Index Page No. PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at September 30, 2010 and December 31, 2009 (Unaudited) 2 Consolidated Statements of Income for the three and nine months ended September 30, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Stockholders’ Equity for the nine months ended September 30, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T. Controls and Procedures 24 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. Removed and Reserved 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures i Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements Hometown Bancorp, Inc. Consolidated Balance Sheets (Unaudited) September 30, December 31, (Dollars in Thousands, Except Share Data) Assets Cash and due from banks $ $ Interest earning demand deposits with banks Cash and cash equivalents Certificates of deposit 25 - Securities held to maturity (fair value at September 30, 2010 $1,184; and at December 31, 2009 $1,323) Loans held for sale Loans receivable, net of allowance for loan losses (at September 30, 2010 $2,116; and at December 31, 2009 $1,918) Premises and equipment, net Restricted investments in bank stock, at cost Other real estate owned Accrued interest receivable and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Federal Home Loan Bank advances Advances from borrowers for taxes and insurance Accrued interest payable 27 33 Other liabilities Total Liabilities Commitments and Contingencies - - Stockholders’ Equity Preferred stock, $0.01 par value; 3,000,000 shares authorized and unissued - - Common stock, $0.01 par value; 7,000,000 shares authorized; 2,380,500 shares issued 24 24 Paid-in capital Retained earnings Unearned ESOP shares, at cost ) ) Treasury stock, at cost, 53,561 shares at September 30, 2010 and at December 31, 2009 ) ) Accumulated other comprehensive loss (2
